This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.



 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JODY VINYARD,
      
 3          Worker-Appellant,

 4 v.                                                                  No. A-1-CA-35270

 5 PALO ALTO, INC. d/b/a PIZZA HUT,
 6 and MANUFACTURER’S ALLIANCE
 7 INSURANCE COMPANY,

 8          Employer/Insurer-Appellees.

 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Reginald C. Woodard, Workers’ Compensation Judge

11 Law Office of Alvin R. Garcia, LLC
12 Alvin R. Garcia
13 Albuquerque, NM

14 for Appellant

15 Maestas & Suggett, P.C.
16 Paul Maestas
17 Albuquerque, NM

18 for Appellees

19                                 MEMORANDUM OPINION

20 ZAMORA, Judge.
                                                                                         


 1   {1}   Jody Vinyard (Worker) appeals from two orders issued by the workers’

 2 compensation judge (WCJ) denying Worker’s request for fee-shifting under the

 3 Workers’ Compensation Act (the Act), for additional attorney fees over and above

 4 the Act’s fee cap, and for additional interest, based on the alleged bad faith conduct

 5 of Palo Alto, Inc. d/b/a Pizza Hut and Manufacturers Alliance Insurance Company

 6 (collectively, Employer). Worker also requests additional attorney fees on appeal

 7 pursuant to Rule 12-403(B)(3) NMRA. We affirm the WCJ’s orders and deny

 8 Worker’s request for attorney fees on appeal.

 9 BACKGROUND

10   {2}   This case has an extensive history in the Workers’ Compensation

11 Administration (WCA) and is now on its fourth appeal in this Court. For purposes

12 of this opinion, we set forth the following procedural background. On December 6,

13 2009, Worker was in a vehicular accident while in the course and scope of his

14 employment and subsequently filed a complaint with the WCA. The major issue in

15 dispute before the WCJ was the proper calculation of Worker’s average weekly

16 wage under NMSA 1978, Section 52-1-20(B) (1990), when Worker held two

17 concurrent jobs, one for nine weeks and one for fourteen weeks. Prior to any

18 formal hearing before the WCJ, Worker and Employer attended a mandatory

19 mediation after which the mediator filed a recommended resolution. The mediator

20 calculated Worker’s average weekly wage at $945.68. Worker accepted the



                                             2
                                                                                          


 1 recommended resolution on April 19, 2010, but Employer subsequently rejected it

 2 on May 6, 2010. Worker would eventually prevail at a hearing before the WCA

 3 and on several appeals to this Court.

 4   {3}   On November 2, 2012, this Court issued a formal opinion on the first appeal

 5 in Vinyard v. Palo Alto, Inc. (Vinyard I), 2013-NMCA-001, 293 P.3d 191. In

 6 Vinyard I, we held that the WCJ had incorrectly calculated Worker’s average

 7 weekly wage and remanded the case back to the WCJ. Id. ¶¶ 19, 23. We also

 8 affirmed the WCJ’s award of $15,000 in attorney fees to be split equally between

 9 the parties. Id. ¶¶ 20, 23. On remand following Vinyard I, Worker filed an

10 application on January 11, 2013, with the WCA for additional attorney fees

11 incurred in connection with the appeal in Vinyard I. Worker did not raise any

12 argument regarding fee-shifting in this January 11, 2013 application.

13   {4}   Following the remand of Vinyard I, the WCJ incorrectly calculated Worker’s

14 average weekly wage two more times, requiring an appeal by Worker in both

15 instances. We reversed the WCJ’s calculation of average weekly wages in

16 unpublished opinions in both Vinyard II and Vinyard III, and again remanded to

17 the WCJ with guidance on the correct method of calculation.

18   {5}   After Vinyard III was decided, Worker asked for additional attorney fees

19 from this Court under Rule 12-403. We issued an order on November 25, 2014,

20 noting that, “it seems reasonably clear that a substantial award of attorney fees



                                            3
                                                                                          


 1 would be appropriate in this case.” However, we ultimately concluded that, “given

 2 the nature of the inquiry, we remain of the opinion that the [WCJ] is in a better

 3 position to render an appropriate award.”

 4   {6}   Ultimately, after Vinyard III, the WCJ correctly calculated the average

 5 weekly wage as $971.37. Worker filed another application for attorney fees with

 6 the WCA on August 17, 2015. This application included an argument for fee-

 7 shifting that had not been included in the January 11, 2013 application.

 8   {7}   On August 31, 2015, Employer moved the WCJ for an order authorizing an

 9 independent medical examination (IME) of Worker based on his use of narcotic

10 pain medications. Shortly thereafter, Worker filed a response to the IME request as

11 well as a motion to strike the request, alleging bad faith. Worker also asked for

12 additional attorney fees. The WCJ denied both motions.

13   {8}   In disposing of Worker’s applications, the WCJ awarded an additional

14 $7,500 in attorney fees, representing the maximum available under the Act’s

15 attorney fee cap, which is currently set at $22,500. Consistent with the earlier

16 $15,000 attorney fee award, payment of the additional amount was to be split

17 equally between Worker and Employer. The WCJ also awarded interest on half of

18 the earlier fee award, calculated at 8.75 percent. The WCJ concluded that there was

19 no showing of bad faith and no basis to award attorney fees above the cap. The

20 WCJ denied Worker’s request that responsibility for payment of the additional



                                               4
                                                                                            


 1 $7,500 fee be shifted entirely to Employer; although not mentioned in the order, a

 2 review of the record indicates that the WCJ concluded that Worker had waived his

 3 fee-shifting argument by failing to make the argument in his original January 11,

 4 2013 application, and by previously accepting payment from Employer related to

 5 the original $15,000 attorney fee award. Worker now appeals from the WCJ’s

 6 order denying his request for an additional attorney fees based on Employer’s

 7 alleged bad faith request for an IME and the WCJ’s order denying his fee-shifting

 8 request as to the entire $22,500 award.

 9   {9}    Worker makes several arguments pertaining to the WCJ’s rulings on the

10 award of attorney fees and interest. First, Worker argues that the responsibility for

11 the entire fee award should be shifted to Employer pursuant to NMSA 1978,

12 Section 52-1-54(E), (F) (2013) of the Act. Worker also argues that Employer’s

13 request for the IME was in bad faith, thus warranting additional attorney fees

14 above the cap pursuant to Section 52-1-54(I) and Rule 1-011 NMRA, as well as

15 additional interest at 15 percent pursuant to NMSA 1978, Section 56-8-4(A)(2)

16 (2004). As a final matter, Worker seeks additional attorney fees based on Rule 12-

17 403.

18 DISCUSSION

19   {10}   This Court reviews the orders of a WCJ using the whole record standard of

20 review. Leonard v. Payday Prof’l, 2007-NMCA-128, ¶ 10, 142 N.M. 605, 168



                                             5
                                                                                            


 1 P.3d 177. “Whole record review requires us to consider all the evidence properly

 2 admitted by the WCJ to determine whether there is substantial support for the

 3 judgment.” Sanchez v. Zanio’s Foods, Inc., 2005-NMCA-134, ¶ 9, 138 N.M. 555,

 4 123 P.3d 788. Whole record review is deferential to the WCJ. Id. ¶ 11.

 5   {11}   Normally, we review the WCJ’s award of attorney fees for abuse of

 6 discretion. Leonard, 2007-NMCA-128, ¶ 21. However, we review the WCJ’s

 7 interpretation of the Act and the application of the law to the facts of this case de

 8 novo. See Vialpando v. Ben’s Auto. Servs., 2014-NMCA-084, ¶ 5, 331 P.3d 975.

 9 “In interpreting statutes, we seek to give effect to the Legislature’s intent, and in

10 determining intent we look to the language used and consider the statute’s history

11 and background.” Valenzuela v. Snyder, 2014-NMCA-061, ¶ 16, 326 P.3d 1120

12 (internal quotation marks and citation omitted). “In addition, we should read the

13 entire statute as a whole so that each provision may be considered in relation to

14 every other part.” Id. (internal quotation marks and citation omitted).

15 I.       Fee-Shifting

16 A.       Fee-Shifting Under Section 52-1-54(F)

17   {12}   Worker’s main argument on appeal is that the entire attorney fees award of

18 $22,500, representing the maximum amount allowed under Section 52-1-54(I) of




                                             6
                                                                                              


 1 the Act, should be shifted to Employer. 1 This contention is based on two

 2 alternative grounds: (1) that Worker ultimately prevailed in each of his three prior

 3 appeals following the Employer’s failure to accept the mediator’s recommended

 4 resolution in 2010, and (2) that the WCJ should have construed Worker’s

 5 acceptance of the recommended resolution as an offer of settlement and as an offer

 6 of judgment.

 7   {13}          Section 52-1-54 governs attorney fee awards in connection with worker’s

 8 compensation proceedings. Section 52-1-54(A) prohibits payment of any fee

 9 except as provided in Section 52-1-54. Section 52-1-54(I) generally prohibits an

10 award of attorney fees in excess of $22,500 to either the worker or the employer.

11 Section 52-1-54(J) provides that payment of the worker’s attorney fees are split

12 equally between the worker and the employer except as provided in paragraphs (3)

13 and (4) of Subsection (F).

14   {14}          Section 52-1-54(F) provides that “[a]fter a recommended resolution has been

15 issued and rejected . . . the employer or claimant may serve upon the opposing

16 party an offer to allow a compensation order to be taken against the employer or

17 claimant for the money or property or to the effect specified in the offer[.]” Section

                                                                 
                   1
              Because we conclude that Section 54-1-54(F), (J) does not allow for fee-
     shifting under the facts of this case, we need not address whether Worker waived
     his fee-shifting argument for any award of attorney fees. See Maez v. Riley Indus.,
     2015-NMCA-049, ¶ 31, 347 P.3d 732 (holding that this Court will affirm if WCJ is
     right for any reason). 

                                                                    7
                                                                                           


 1 52-1-54(F)(3) provides that “if the employer’s offer was greater than the amount

 2 awarded by the compensation order, the employer shall not be liable for the

 3 employer’s fifty percent share of the attorney fees to be paid the worker’s attorney

 4 and the worker shall pay one hundred percent of the attorney fees due to the

 5 worker’s attorney[.]” Section 52-1-54(F)(4) then provides “if the worker’s offer

 6 was less than the amount awarded by the compensation order, the employer shall

 7 pay one hundred percent of the attorney fees to be paid the worker’s attorney, and

 8 the worker shall be relieved from any responsibility for paying any portion of the

 9 worker’s attorney fees.”

10   {15}   Section 52-1-54(F) constitutes a fee-shifting provision. See Abeyta v.

11 Bumper To Bumper Auto Salvage, 2005-NMCA-087, ¶ 9, 137 N.M. 800, 115 P.3d

12 816. These provisions are intended to be a financial sanction against a party who

13 fails to accept an offer of judgment and does not eventually obtain a better

14 outcome. Leonard, 2007-NMCA-128, ¶ 25. The purpose of this financial sanction

15 is to encourage settlement. Id.

16   {16}   A worker’s offer of judgment must make clear that the worker “was

17 allowing a compensation order to be taken if [the e]mployer accepted the terms of

18 the offer[,]” thereby putting the employer “on notice that the offer was intended to

19 trigger the fee-shifting provision of Section 52-1-54(F)[.]” Baker v. Endeavor

20 Servs., Inc. 2018-NMSC-035, ¶ 20, 428 P.3d 265. In Baker, the Court enumerated



                                            8
                                                                                            


 1 three requirements necessary to trigger the fee-shifting provision pursuant to 52-1-

 2 54(F)(4): (1) a valid offer of judgment under Section 52-1-54(F)(4), (2) for an

 3 amount less than the award at trial, and (3) which the employer rejected. Baker,

 4 2018-NMSC-035, ¶ 18. Thus, under the holding of Baker, “[f]or an offer of

 5 judgment to be legally binding it must set forth language making clear the intent of

 6 the offeror and implications of acceptance by the opposing party.” Id. ¶ 20. The

 7 worker’s offer of judgment in Baker specifically stated that the worker was

 8 “allowing a compensation order to be taken” if the employer accepted the terms of

 9 the offer. Id. (alteration, internal quotation marks, and citation omitted). In other

10 words, the offer of judgment put the employer on notice that it was intended to

11 trigger the fee-shifting provision of Section 52-1-54(F). Baker, 2018-NMSC-035, ¶

12 20.

13   {17}   Here, Worker argues that he accepted the mediator’s recommended

14 resolution of an average weekly wage of $945.68, and Employer rejected it.

15 Worker contends that because he was eventually awarded a higher average weekly

16 wage of $971.37, the WCJ should have construed Worker’s acceptance of the

17 recommended resolution as an offer of settlement and therefore shifted the attorney

18 fees pursuant to Section 52-1-54 (E), (F).

19   {18}   The difficulty of Worker’s argument is that he conflates an offer of

20 judgment with an offer of settlement. However, our case law interpreting both



                                             9
                                                                                          


 1 Subsections (E) and (F) makes clear that an offer of settlement is substantively

 2 different from an offer of judgment. See Rivera v. Flint Energy, 2011-NMCA-119,

 3 ¶¶ 11-12, 268 P.3d 525. Section 52-1-54(E) authorizes an attorney fee award (but

 4 not fee-shifting) where the worker ultimately recovers compensation in excess of

 5 what the employer proposes in an offer of settlement: “In all case where

 6 compensation . . . is refused and the claimant thereafter collects compensation

 7 through proceedings before the [WCA] or courts in an amount in excess of the

 8 amount offered in writing by an employer five business days or more prior to the

 9 informal hearing before the administration, the compensation to be paid the

10 attorney for the claimant shall be fixed by the [WCJ.]” A Section 52-1-54(F) offer

11 of judgment contemplates that a judgment will be entered, while an offer of

12 settlement allows the parties to “settle the dispute informally without an entry of

13 judgment.” Rivera, 2011-NMCA-119, ¶ 12; see Baber v. Desert Sun Motors, 2007-

14 NMCA-098, ¶ 8 n.1, 142 N.M. 319, 164 P.3d 1018 (noting that appellate courts

15 have commonly referred to an “offer to allow a compensation order to be taken”

16 against a party as an offer of judgment (internal quotation marks and citation

17 omitted)). Further, the plain language of Section 52-1-54(F) indicates that an offer

18 of judgment can only occur after a recommended resolution has been proposed and

19 rejected. State v. Rivera, 2004-NMSC-001, ¶ 10, 134 N.M. 768, 82 P.3d 939

20 (noting that because the language of this statute is unambiguous we “give effect to



                                            10
                                                                                          


 1 that language and refrain from further statutory interpretation” (internal quotation

 2 marks and citation omitted)).

 3   {19}   The questions before us are whether Worker made a valid offer of judgment

 4 as required by Section 52-1-54(F)(4); whether it was for an amount less than that

 5 awarded by the WCJ; and whether Employer rejected that offer of judgment. See

 6 Baker, 2018-NMSC-035, ¶ 18. We conclude that Worker failed to satisfy the first

 7 requirement because he never made the requisite valid offer of judgment.

 8   {20}   Worker accepted the recommended resolution on April 19, 2010, and

 9 Employer rejected the recommended resolution on May 6, 2010. Worker was

10 required to serve on Employer, more than ten days before trial, an offer to allow a

11 compensation order, or an offer of judgment, to be taken against Employer. See

12 § 52-1-54(F). Only if Employer had rejected that offer would the rejection have

13 allowed Worker to shift attorney fees under Section 52-1-54(F)(4). See Abeyta,

14 2005-NMCA-087, ¶ 19 (“Once [the e]mployer rejected [the w]orker’s offer, [the

15 e]mployer became vulnerable to the fee[-]shifting provision of Section 52-1-

16 54(F)(4) if the final compensation order exceeded [the w]orker’s offer.”).

17   {21}   Worker’s failure to show that his acceptance of the recommended resolution

18 was a valid offer of judgment under Section 52-1-54(F) and as required by Baker is

19 fatal to his argument. We have held that “at a minimum, if counsel’s aim is to

20 invoke the provisions of Section 52-1-54(F), the document conveying the offer



                                            11
                                                                                          


 1 must refer to the statute explicitly or address each of its material requirements,

 2 including that if the offer is accepted a judgment is to be entered against [the

 3 e]mployer.” Rivera, 2011-NMCA-119, ¶ 13. Worker makes no argument that the

 4 recommended resolution satisfies these requirements, nor can we make such a

 5 conclusion based on our own review of the record.

 6   {22}          Rather, Worker relies on Davis v. Los Alamos National Laboratory, 1989-

 7 NMCA-023, 108 NM. 587, 775 P.2d 1304, in support of his argument that his

 8 acceptance of the recommended resolution was an offer of settlement.2 In Davis,

 9 the worker rejected a recommended resolution but the employer accepted it. Id. ¶

10 2. The hearing officer found, and this Court agreed, that “the recommended

11 resolution as accepted by the employer was an offer of settlement.” Id. ¶¶ 14-15.

12 Ultimately, the offer was for more than the worker received; therefore he was not

13 entitled to attorney fees. Id. ¶¶ 15, 17.

14   {23}          Worker’s reliance on Davis is misplaced. Section 52-1-54(E) permits the

15 recovery of attorney fees when compensation to which any person is entitled is

16 refused and a worker thereafter collects compensation in a proceeding before the

17 WCA that is more than the “amount offered in writing by an employer five

18 business days or more prior to the informal hearing before the administration[.]”

                                                                 
                   2
                        Davis
                   relied on NMSA 1978, Section 52-1-54 (D) (1987). Davis, 1989-
     NMCA-023, ¶ 12. This subsection was amended in 1990 to redesignate Subsection
     (D) as Subsection (E).

                                                                    12
                                                                                          


 1 We have referred to an offer under this provision as an offer of settlement. Davis,

 2 1989-NMCA-023, ¶¶ 12-17; see also Baca v. Highlands Univ., 1992-NMSC-010,

 3 ¶ 7, 113 N.M. 170, 824 P.2d 310 (interpreting the predecessor statute, NMSA

 4 1978, Section 52-1-54(D) (1989), which was redesignated as Section 52-1-54(E)).

 5   {24}   Davis does not, however, support Worker’s argument that he is entitled to

 6 fee- shifting under Section 52-1-54(E). We have previously held that to allow fee-

 7 shifting based on other provisions in Section 52-1-54 would render Section 52-1-

 8 54(F)(3) and (4) superfluous. Cordova v. Taos Ski Valley, Inc., 1996-NMCA-009,

 9 ¶ 22, 121 N.M. 258, 910 P.2d 334. Because Section 52-1-54(E) is a basis only for

10 an award of attorney fees and not fee-shifting, the analogy to Davis does not

11 support Worker’s contention. See Carrillo v. Compusys, Inc., 2002-NMCA-099, ¶

12 10, 132 N.M. 710, 54 P.3d 551 (stating that the Legislature may override the

13 traditional American Rule that requires litigants to pay their own attorney fees by

14 enacting a fee-shifting statute and that “Section 52-1-54(F)(4) is an example of a

15 fee-shifting statute”). Quite simply, even assuming we were to treat Worker’s

16 acceptance of the recommended resolution as an offer of settlement as suggested

17 by Davis, it still would not constitute an offer of judgment that is the predicator to

18 fee-shifting under Section 52-1-54(F).




                                             13
                                                                                          


 1   {25}   Because Worker did not make a valid offer of judgment, we hold that

 2 Worker is not entitled to fee-shifting pursuant to Section 52-1-54(F)(4) and affirm

 3 the WCJ’s order.

 4 B.       Fee-Shifting Under Section 52-1-54(I)

 5   {26}   Worker’s fee-shifting argument also relies on Section 52-1-54(I). As stated

 6 above, Section 52-1-54(I) generally places a $22,500 limitation on either party’s

 7 recovery of attorney fees. However, it permits an additional $5,000 attorney fee

 8 award if a party acted in bad faith with regard to the handling of a worker’s claim

 9 and the other party suffered economic loss as a result. Id. In this provision, the

10 Legislature specifically defined bad faith as conduct that amounts to “fraud,

11 malice, oppression or willful, wanton or reckless disregard of the rights of the

12 worker[.]” Id. Section 52-1-54(I) also articulates another exception to the general

13 rule on the allocation of attorney fees, in addition to that found in Section 52-1-

14 54(F): “Notwithstanding the provisions of Subsection J of this section, the party

15 found to have acted in bad faith shall pay one hundred percent of the additional

16 fees awarded for representation of the prevailing party in a bad faith action.”

17 Section 52-1-54(I); see also Sosa v. Empire Roofing Co., 1990-NMCA-097, ¶¶ 8-9,

18 110 N.M. 614, 798 P.2d 215 (stating that it is the worker’s burden to show that the

19 employer’s conduct amounted to bad faith, relying on 52-1-54 (G) (1989), which

20 was redesignated as 52-1-54(I) in 1990).



                                             14
                                                                                            


 1   {27}   Worker argues that the WCJ erred by denying additional attorney fees in

 2 excess of the cap because of Employer’s bad faith request for an IME. Under the

 3 Act, requesting an IME from the WCJ is permissible “in the event of a dispute

 4 between the parties concerning the reasonableness or necessity of medical or

 5 surgical treatment, the date upon which maximum medical improvement was

 6 reached, the correct impairment rating for the worker, [or] the cause of an injury or

 7 any other medical issue[.]” NMSA 1978, § 52-1-51(A) (2013). Employer filed the

 8 motion requesting the IME based on concerns over Worker’s use of narcotic pain

 9 and other medications and whether his continued medical care and treatment was

10 reasonable and necessary and causally related to Worker’s accident.

11   {28}   At the motion hearing, Employer argued that the question before the WCJ

12 was whether Worker’s continued treatment was reasonable and necessary given its

13 concern for Worker’s long-term use of narcotics. In response, Worker argued that

14 the IME was unnecessary and reminded the WCJ that he requested Rule 1-011

15 sanctions. The WCJ emphasized that his focus was on how to ensure, “within the

16 guidelines of the Act, that [Worker was] getting all the reasonable and necessary

17 medical care that [is] appropriate, not only in the short run, but in the long run.”

18 The WCJ ultimately denied Employer’s motion but allowed Employer to “depose

19 Worker’s current [a]uthorized [h]ealth [c]are [p]roviders to obtain additional

20 information regarding the reasonableness and necessity of Worker’s current pain



                                            15
                                                                                         


 1 management regimen.” Worker continues to assert that this constituted a baseless

 2 collateral attack on his indemnity benefits and, thus, the request for the IME was

 3 made in bad faith. Worker does not direct us to any evidence in the record to

 4 support his assertions. See Rule 12-318(A)(4) NMRA (“Th[e] summary shall

 5 contain citations to the record proper, transcript of proceedings, or exhibits

 6 supporting each factual representation[.]”). The WCJ’s order denying the IME

 7 request made no mention, much less findings, of bad faith. Nor do we see how

 8 using a proper procedure provided in the Act, without more, could constitute bad

 9 faith. See Sanchez, 2005-NMCA-134, ¶ 9 (noting that the reviewing court “must be

10 satisfied that the evidence demonstrates the reasonableness of the decision”). We

11 affirm the WCJ’s orders denying Employer’s request for an IME and Worker’s

12 request for fees in excess of the Act’s cap. As a result, we need not address

13 whether Worker suffered an economic loss. See Sanchez v. Wohl Shoe Co., 1989-

14 NMCA-003, ¶ 17, 108 N.M. 276, 771 P.2d 984.

15 II.      Remaining Attorney Fees Issues

16   {29}   Worker makes additional arguments based on Employer’s alleged bad faith

17 in requesting an IME. His first argument is for additional attorney fees pursuant to

18 Rule 1-011, and the second argument is for additional interest pursuant to Section

19 56-8-4(A)(2). Because Employer did not act in bad faith in requesting the IME, we




                                            16
                                                                                            


 1 conclude that Worker was not entitled to additional attorney fees beyond the

 2 WCA’s limitation on attorney fees or an additional award of interest.

 3 A.       Worker’s Request for Sanctions Against Employer Pursuant to Rule
 4          1-011

 5   {30}   Worker argues that because he filed a motion to strike Employer’s request

 6 for the IME and the WCJ denied Employer’s request, Worker prevailed and

 7 therefore should have been awarded attorney fees pursuant to Rule 1-011. Rule 1-

 8 011 allows a court to sanction a party for, among other things, signing a paper that

 9 is not well grounded in fact, is not warranted by existing law, or is interposed for

10 an improper purpose. See Air Ruidoso, Ltd. v. Exec. Aviation Ctr., Inc., 1996-

11 NMSC-042, ¶ 15, 122 N.M. 71, 920 P.2d 1025. “The abuse of discretion standard

12 is also . . . for review of the imposition of Rule 1-011 . . . sanctions[.]” Weiss v.

13 THI of N.M. at Valle Norte, LLC, 2013-NMCA-054, ¶ 16, 301 P.3d 875. We will

14 only overturn a Rule 1-011 decision on appeal that is contrary to logic and reason.

15 See Air Ruidoso, Ltd., 1996-NMSC-042, ¶ 15. Worker’s contention that he

16 prevailed on a motion, without more, does not support the imposition of Rule 1-

17 011 sanctions against Employer. We cannot conclude that the WCJ’s order was

18 contrary to logic and reason. We therefore hold that the WCJ did not abuse his

19 discretion by denying Worker’s request for sanctions.

20 B.       Additional Interest Pursuant to Section 56-8-4(A)(2)




                                            17
                                                                                         


 1   {31}   Worker argues that he should have been awarded interest in the amount of

 2 15 percent pursuant to Section 56-8-4(A)(2), rather than the traditional 8.75

 3 percent, because Employer acted in bad faith. Post-judgment interest will be

 4 computed at 8.75 percent unless the “judgment is based on tortious conduct, bad

 5 faith or intentional or willful acts, in which case interest shall be computed at the

 6 rate of fifteen percent.” Section 56-8-4(A)(2). Because the WCJ did not abuse his

 7 discretion in declining to find that the Employer acted in bad faith, Worker’s

 8 request for additional interest is not based on any of the conduct enumerated in

 9 Section 56-8-4(A)(2). We therefore affirm the WCJ award of post-judgment

10 interest at the rate of 8.75 percent to Worker’s attorney fee award.

11 III.     Worker’s Request for Attorney Fees Pursuant to Rule 12-403

12   {32}   Worker seeks an award of fees under Rule 12-403 for work done on the four

13 appeals. Rule 12-403 only allows us to award fees if permitted by law. See Romero

14 v. Earl, 1991-NMSC-042, ¶ 13, 111 N.M. 789, 810 P.2d 808; see also Rule 12-

15 403(B)(3). As has been discussed at length above, Section 52-1-54 does permit an

16 award for attorney fees. However, the statutory cap on attorney fees limits our

17 ability to award attorney fees. See § 52-1-54(I) (“Attorney fees . . . including

18 representation before . . . the courts on appeal, shall not exceed twenty-two

19 thousand five hundred dollars ($22,500).” (emphasis added)). The provision

20 applies to all work done in front of the WCA as well as on appeal. See Alber v.



                                             18
                                                                                       


 1 Nolle, 1982-NMCA-085, ¶ 50, 98 N.M. 100, 645 P.2d 456. Consistent with our

 2 November 25, 2014 order on Worker’s previous motion for Rule 12-403 attorney

 3 fees, the WCJ awarded additional attorney fees up to the maximum Worker is

 4 entitled to receive.

 5   {33}   While we understand Worker’s frustration with the Act’s cap on attorney

 6 fees given his success on multiple appeals, this Court is nevertheless bound to

 7 enforce the plain terms of Section 52-1-54(I) as written. We must therefore deny

 8 Worker’s request for additional attorney fees pursuant to Rule 12-403(B)(3),

 9 unsupported as it is by legal authority. See Lasen, Inc. v Tadjikov, ___-NMCA-

10 ___, ¶ 33, ___P.3d ___ (No. A-1-CA-34744, Dec. 21, 2018) (denying recovery of

11 Rule 12-403(B)(3) attorney fees where movant failed to “identify the legal basis”

12 supporting an award of such fees).

13 III.     CONCLUSION

14   {34}   For the reasons stated in this opinion, we affirm the WCJ’s orders.




15   {35}   IT IS SO ORDERED.



16                                          _________________________________
17                                          M. MONICA ZAMORA, Chief Judge




                                              19
                                                     


1 I CONCUR:


2 ________________________________________
3 HENRY M. BOHNHOFF, Judge Pro Tempore



4 LINDA M. VANZI, Judge (concurs in result only).




                                     20